BOOTH, J.,
dissents.
I would affirm the trial court’s order denying bond pending appeal by this convicted possessor of child pornography. The trial court is afforded discretion in deciding to deny bail pending review. Boles v. State, 388 So.2d 581 (Fla. 5th DCA 1980). I agree with the reasons set forth in the trial court’s order for denying bail, and further note there is sufficient evidence to support the trial court’s finding that appellant poses a danger in the community to children.
The trial court was aware that appellant was in contact with a specific child (who was approximately 12 years old), and that the child slept over at appellant’s home on some occasions. During the sleepover, the child and appellant slept in the same bed clothed only in their underwear. Appellant admitted that he masturbates to fantasies about the child and described him in an internet email as “hot.” Further appellant was actively engaged in creating chat groups and downloading and transmitting pictures of children engaged in sexual activity. Clearly, the trial court was concerned about appellant’s probable conduct while on bail. As a reviewing court, we are not in a position to second-guess the trial court’s determination on such matters.
Thus, the trial court has not abused its discretion in accordance with the factors in Younghans v. State, 90 So.2d 308 (Fla.1956).